Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a correction officer until terminated for leaving his post without authorization and misappropriating State property. Substantial evidence supports the Board’s finding that these acts constituted misconduct and claimant was therefore properly disqualified from receiving benefits.
Mercure, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.